Citation Nr: 0722434	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-25 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Weather new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine condition secondary to service-connected 
neuropathy with liability to pressure palsies (HNPP).

2.  Weather new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine condition secondary to service-connected HNPP.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967, with other prior service of 1 year, 6 months and 9 days 
in duration.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO).  In that decision, the RO confirmed 
and continued the previous denial of service connection for 
(1) degenerative disc disease of the lumbar spine and (2) a 
cervical spine condition.

The Board notes that the RO previously denied claims for low 
back and cervical spine conditions secondary to service-
connected left peroneal neuropathy with foot drop in a 
January 2002 rating decision.  Thus, the Board has 
recharacterized the issues on appeal as whether the veteran 
has submitted new and material evidence to reopen the 
previously denied claims for service connection.

In a June 2007 statement, the veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
and raised the issue of entitlement to special monthly 
compensation based on the need for regular aid and 
attendance.  These issues are not currently on appeal and are 
referred to the RO for further action.


FINDINGS OF FACT

1.  Evidence received since the January 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a lumbar spine condition 
secondary to service-connected HNPP.

2.  Evidence received since the January 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a cervical spine 
condition secondary to service-connected HNPP.

3. The veteran is shown by competent medical evidence to have 
chronic back pain syndrome and degenerative disc disease of 
the lumbar spine causally or etiologically related to 
service-connected HNPP.  

4.  The veteran is shown by competent medical evidence to 
have chronic back pain syndrome and degenerative disc disease 
of the cervical spine causally or etiologically related to 
service-connected HNPP.  


CONCLUSIONS OF LAW

1.  The January 2002 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence received subsequent to the January 2002 rating 
decision is new and material, and the claim for service 
connection for a lumbar spine condition secondary to service-
connected HNPP is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156(a), 
20.1105 (2006).

3.  Evidence received subsequent to the January 2002 rating 
decision is new and material, and the claim for service 
connection for a cervical spine condition secondary to 
service-connected HNPP is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.156(a), 20.1105 (2006).

4.  Chronic back pain syndrome and degenerative disc disease 
of the lumbar spine is proximately due to, the result of, or 
aggravated by service-connected HNPP.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2006). 

5.  Chronic back pain syndrome and degenerative disc disease 
of the cervical spine is proximately due to, the result of, 
or aggravated by service-connected HNPP.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a July 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  
A March 2007 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2005); Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  Thus, VCAA notice must include an explanation of 
the meaning of both "new" and "material" evidence, and 
must describe the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final denial.  
The July 2003 notice letter provided the veteran with an 
explanation of the meaning of both "new" and "material" 
evidence.  However, VA did not provide notice of the 
particular type of evidence needed to substantiate elements 
found to be insufficiently shown at the time of the January 
2003 rating decision.  Although VA did not provide the 
veteran with adequate notice in regard to new and material 
evidence, in light of the Board's favorable decision on that 
issue, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Kent v. Nicholson, No. 04-181 
(U. S. Vet. App. Mar. 31, 2006).  

The veteran's service medical records, VA and private 
treatment records, VA examinations, and various lay 
statements have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).




1.  New and Material Evidence

In an unappealed January 2002 rating decision, the RO 
previously considered and denied claims for service 
connection for a low back and cervical spine condition, both 
claimed as secondary to service-connected left peroneal 
neuropathy with foot drop.  The Board agrees with the RO 
decision to reopen the veteran's claim for service 
connection; nevertheless, the Board must address the issue of 
new and material evidence. See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (holding that the Board is required to 
determine whether new and material evidence has been 
presented before it can reopen a claim and re-adjudicate 
service connection or other issues going to the merit). Thus, 
the Board has recharacterized the issues on appeal as whether 
the veteran has submitted new and material evidence to reopen 
previously denied claims for service connection for lumbar 
and cervical spine conditions secondary to service-connected 
HNPP.

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a) (2006).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it does not warrant revision of a previous decision.  
Hodge v. West, 155 F.3d 1356 (1998).  If the Board determines 
that the evidence submitted is new and material, it must 
reopen the case and evaluate the appellant's claim in light 
of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.  

The last final rating decision was in January 2002.  In that 
decision, the RO denied the veteran's initial claims for 
service connection for a low back and a cervical condition.  
The RO found that service medical records were negative for 
low back and cervical spine injuries or disease, and June 
2001 and September 2001 VA examinations did not establish 
that the veteran's current low back and cervical spine 
conditions were related to service. 
 
Evidence received subsequent to the January 2002 rating 
decision includes (1) various lay statements submitted by the 
veteran and by witnesses in support of his claim; (2) private 
treatment records from Bess Kaiser Hospital and the Kaiser 
Regional Lab; (3) VA treatment records; (4) a September 2005 
VA examination report; and (5) a letter from the veteran's VA 
treating physician dated January 2006.  This evidence is new 
in that it has not been previously submitted.

The Board finds that the new evidence submitted is material.  
In a February 2007 rating decision, during the pendency of 
this appeal, the veteran was service-connected for right 
lower and right upper extremity HNPP.  Private treatment 
records from Kaiser show that in July 1970, the veteran had 
an episode of acute back pain with muscle spasm after lifting 
a person down the stairs.  July 1970 x-rays showed slight 
right concave lumbar scoliosis and probable spina bifida 
occulta at S1.  VA and private treatment record indicate that 
the veteran has current diagnoses of degenerative disc 
disease and post disc herniation in the lumbar and cervical 
spine.  An October 2003 VA neurology consultation, December 
2003 and September 2005 VA examinations, and a January 2006 
letter from the veteran's treating physician show that the 
veteran has a history of recurrent falls and increasing 
weakness and disability due to HNPP.  An October 2003 VA 
neurology consultation indicates that the veteran had falls 
due to increased weakness in the left lower extremity which 
implicated L4, L5 and S1 roots.  A September 2005 VA examiner 
stated that it was possible that the veteran had underlying 
degenerative changes in his spine, and that falls due to HNPP 
worsened his symptoms.  He stated, however, that he could not 
resolve the issue without resort to mere speculation.  In a 
January 2006 letter, the veteran's treating physician 
associated the veteran's numerous physical disabilities, to 
include his back problems, to his diagnosis of HNPP.  Lay 
statements submitted by the veteran and by witnesses, in 
combination with new medical evidence, contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability.  See Hodge v. West, 
155 F.3d 1356 (1998).  

The Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the veteran's claim.  Accordingly, the 
Board finds that the veteran has submitted new and material 
evidence sufficient to reopen claims of entitlement to 
service connection for lumbar and cervical spine conditions 
secondary to service-connected HNPP.

2. Service Connection for Lumbar and Cervical Spine 
Conditions Secondary to HNPP.

Service medical records show that the veteran had complaints 
of back pain in service.  A January 1964 enlistment 
examination did not reflect any problems relating to the 
lumbar or cervical spine.  A June 1965 clinical treatment 
note shows that the veteran injured his back in August 1964 
while on training duty.  The veteran was seen with complaints 
of back pain with pain migrating to the left leg and cold 
symptoms in December 1965.  The veteran was evaluated in May 
1966 for lumbar neuritis with a two-year history of 
paresthesias long the lateral left leg, left calf, and left 
fifth toe.  The veteran also complained of moderate 
exertional low-back pain with stooping or lifting.  X-rays 
and of the lumbosacral spine were normal.  The veteran was 
seen by a neurosurgical consultant who agreed that the 
veteran probably had a lesion of the first sacral root on the 
left side.  A lumbar melogram, however, was within normal 
limits.  The veteran's diagnosis was revised to neuropathy, 
distribution of L5-S1 on the left.  A June 1967 separation 
examination did not note any abnormalities on discharge. 

An October 1968 Unite States Navy Reserves annual physical 
was also associated with the veteran's service medical 
records.  In a report of medical history, the veteran noted 
that his health was good, and that a previous injury to the 
lumbar area was still present and irritating.  The examiner 
reported that the veteran was in a recent auto accident that 
resulted in spinal injury which re-activated an old spinal 
injury.  The veteran was being seen by a civilian orthopedic 
surgeon. On a report of medical history, the veteran checked 
"yes" indicating that he had arthritis or rheumatism as 
well as recurrent back pain.  The annual physical report 
shows that the veteran was seen for lumbar neuritis at the 
Oakland Naval Hospital in 1964, at the Bremerton Naval 
Hospital in 1966, in the San Diego Naval Hospital in 1967, 
and he was seen by Dr. L.C. in 1968 for an injury to the back 
during an auto accident.  

The claims file was not available for review at the time of a 
November 1998 VA examination.  A history, apparently as 
reported by the veteran, shows that he was diagnosed with a 
left peroneal nerve neuropathy in service.  From 1964 to 1996 
the veteran experienced intermittent low back pain.  His 
symptoms exacerbated.  An MRI revealed a herniated nucleus 
pulpous at the L4-5, L5-S1 levels.  He underwent discectomy 
L5-S1.  Two months later, he was involved in an auto accident 
which did not change his lower back condition.  The veteran 
reported that following surgery, his symptoms did not 
improve.  He complained of constant, severe low back pain.  
The veteran was diagnosed with status post L5-S1 discetomy 
with chronic pain syndrome.  

A November 1999 VA neurosurgery follow up report shows that 
the veteran continued to complain of significant low back 
pain with radiation to the bilateral lower extremities, which 
did not follow a radicular distribution.  The veteran was 
assessed with failed back surgery syndrome.  A January 2000 
VA treatment report reflects a past medical history of C6 
fusion post herniated disc in 1989 and discetomy L4-5 from 
herniated disc in 1997.

A VA examination was completed in June 2001.  The examiner 
noted that he had no records outside of VA to review and that 
most of the veteran's care was under Kaiser.  The veteran was 
diagnosed with degenerative disc disease of the cervical and 
lumbar spine, status post cervical discetomy and lumbar 
discetomy L5-S1, and peroneal neuropathy of the left lower 
extremity.  The examiner indicated that it would be necessary 
to review the claims file and private medical records, for a 
description of the veteran's falls and injuries resulting in 
degenerative disc problems before he could render an opinion 
as to etiology.  He stated that certainly recurrent falls 
could cause injury, but that he would prefer to review the 
veteran's records.

A September 2001 VA examiner stated that he had reviewed the 
medical file.  The examiner stated that after a significant 
number of years, the veteran had treatment for lumbar 
degenerative problems, and had surgery for degenerative disc 
disease.  At that time, the veteran gave a history of low 
back problems since his discharge.  The examiner stated that 
he did not find evidence of low back injury or problems in 
service, and no medical documentation of treatment of either 
the lower back or neck problems within a reasonable time 
following his discharge from service.  He stated that falls 
due to a dropped foot were not documented in the available 
medical records.  He indicated, however, that it was unlikely 
that falls were particularly related to the degenerative disc 
disease in his low back and neck.   In a November 2001 
supplemental opinion, the examiner clarified that in his 
opinion, the veteran's low back and cervical spine conditions 
were not caused by peroneal neuritis.  

Private medical records from Kaiser were associated with the 
record subsequent to the September 2001 VA examination. The 
veteran was seen in July 1970, three years after separation 
from service, for the onset of back pain.  He was working as 
an ambulance driver and helped to take a woman down stairs.  
He did not feel any specific pain in the back at that time.  
A few hours later, he experienced severe pain in the lower 
back.  The veteran was assessed with acute back pain with 
muscle spasm.  July 1970 x-rays of the lumbar spine from Bess 
Kaiser Hospital, show slight right concave lumbar scoliosis 
and probable spina bifida occulta at S1.  

The veteran was seen for an October 2003 VA neurology 
consultation due to increasing left lower extremity weakness 
and recurrent falls.  The physician stated that due to 
peroneal palsy, the veteran had a chronic tendency to stumble 
and stagger.  The acquisition of a foot brace did not 
eliminate the tendency for the legs, particularly the left, 
to buckle.  The veteran reported that along with the increase 
in falls, he noticed increasing low back pain.  The 
physician's clinical impression shows that the veteran was 
likely falling because of increased weakness in the left 
lower extremity.  The veteran's strength about the ankle had 
dropped from 3/5 to 0/5 and he had new hamstring weakness of 
the left.  The physician stated, this all implicates L4, L5, 
and S1 roots.  He stated, however, that it was not possible 
to ascertain on the clinical examination whether there may be 
an element of worsening peroneal palsy versus a radicular 
cause for this.  A December 2003 VA examination report also 
noted that the veteran had a history of numerous falls.

A September 2005 VA examination reflects diagnoses of chronic 
back pain syndrome, cervical pain from C6 fusion after a 
herniated disc in 1980, and a discetomy L4-5 from a herniated 
disc in 1997.  The examiner stated that it was challenging to 
determine if the veteran's cervical and lumbar spinal 
disabilities were due to HNPP.  The veteran had two 
operations for herniated discs in his cervical spine and 
lumbar spine.  The examiner stated that degenerative disease 
of the spine and disc herniation were fairly common in the 
population.  However, it was possible that he had underlying 
degenerative changes in his spine, and falls due to HNPP 
worsened his symptoms. The examiner stated that he could not 
resolve the issue without resort to mere speculation.  

The veteran's treating VA physician submitted a letter dated 
in January 2006.  He stated that his opinion was based on 
review of the veteran's medical records and his evaluations 
of him.  He stated that the veteran initially presented with 
left foot drop while in the Navy at age 19.  He subsequently 
developed progressive weakness and painful parestesias in all 
four extremities, gait instability, bilateral ankle 
inversion, and back problems.  These symptoms resulted in 
frequent falls and increasing disability.  He began using a 
scooter in 1998.  In 2001 he was diagnosed with obstructive 
sleep apnea and started on CPAP.   In November 2003 he was 
diagnosed with HNPP based on EMG studies and a genetic test.  
The VA physician stated that this unified all of the 
veteran's physical and laboratory findings under one 
diagnosis, HNPP.  He stated that the increased physical 
demands placed on the veteran while in the military initiated 
and then exacerbated his disease.  The VA physician indicated 
that while HNPP normally has a much milder course, the 
veteran was in the unfortunate minority whose disease 
followed a much more fulminate and devastating course.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board.  Id.  The 
September 2001 VA examiner indicated that the veteran's low 
back and cervical spine conditions were not caused by 
peroneal neuritis or related to falls.  The Board notes that 
the September 2001 VA examiner based his opinion on a lack of 
evidence relating to cervical and lumbar spine problems in 
service and shortly thereafter.  A review of the service 
medical records, however, indicates that the veteran had 
injured his back in service while on training duty, shows 
that he was seen for further complaints relating to back 
pain, and that he continued to have back complaints in 
October 1968, little more than a year after service.  The 
September 2001 VA examiner did not address these findings.  
Further, July 1970 x-rays of the lumbar spine indicate 
abnormal findings a few years after separation from service.  
The examiner also stated that falls due to the veteran's 
dropped foot were not documented in the medical record.  The 
Board notes that new medical evidence has established that 
the veteran has had frequent falls due to HNPP.  In light of 
the incomplete record at the time of the examination, and the 
failure of the examiner to address pertinent findings from 
the veteran's service medical records, the Board finds that 
the September 2001 VA examiner's opinion, and November 2001 
supplemental opinion do not provide the most probative 
evidence of the etiology of the veteran's claimed 
disabilities.  Id.; see also Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  

Medical evidence of record shows that the veteran had 
continuing complaints of back pain in service, and shortly 
after service.  An October 2003 VA neurology consultation 
shows that the veteran was likely falling because of 
increased weakness in the left lower extremity and that this 
implicated L4, L5, and S1 roots.  The veteran was 
subsequently diagnosed with HNPP in November 2003.  A 
September 2005 VA opinion shows that it was possible that 
falls due to HNPP worsened his back symptoms; however, the 
examiner stated that he could not resolve the issue without 
resort to mere speculation.  Finally, in a January 2006 
letter, the veteran's VA treating physician indicated that 
the veteran's back problems were associated with HNPP.  The 
VA physician gave a history of the progression of the 
veteran's physical problems, including his back problems. He 
stated that the veteran was diagnosed with HNPP in November 
2003 and that this unified all of the veteran's physical and 
laboratory findings under one diagnosis, HNPP.  An October 
2003 VA neurology consultation shows that lower extremity 
weakness and falls have aggravated the veteran's lumbosacral 
spine conditions, and a January 2006 opinion attributes the 
veteran's back complaints to HNPP.  The Board finds, that the 
evidence, taken as a whole, shows that the veteran has 
currently diagnosed chronic back pain syndrome and 
degenerative disc disease of the lumbar and cervical spine 
causally or etiologically related to service-connected HNPP.  

C.  Conclusion

The veteran has submitted new and material evidence 
sufficient to reopen claims of entitlement to service 
connection for lumbar and cervical spine conditions secondary 
to service-connected HNPP.

The veteran has been diagnosed with chronic back pain 
syndrome and degenerative disc disease of the lumbar and 
cervical spine.  Service medical records reflect complaints 
of back pain in service and shortly thereafter along with 
other symptoms of HNPP.  The veteran is service-connected for 
right lower and right upper extremity HNPP.  Medical evidence 
shows that the veteran's HNPP has worsened and causes 
recurrent falls.  The veteran's current back complaints have 
been related to recurrent falls and to service-connected 
HNPP.


Therefore, the Board concludes that the evidence supports a 
finding of chronic back pain syndrome and degenerative disc 
disease of the lumbar and cervical spine etiologically 
related to active service.  


ORDER

The claim of entitlement to service connection for a lumbar 
spine condition is reopened; service connection for chronic 
back pain syndrome and degenerative disc disease of the 
lumbar spine, secondary to service-connected HNPP, is granted

The claim of entitlement to service connection for a cervical 
spine condition is reopened; service connection for chronic 
back pain syndrome and degenerative disc disease of the 
cervical spine, secondary to service-connected HNPP, is 
granted


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


